DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Petkovsek on 08/10/2022.

The application has been amended as follows: 

In claim 1, line 18, --fracturing curves representing the-- has been inserted between “to one of the” and “coupling pressure”

In claim 8, line 16, --fracturing curves representing the-- has been inserted between “to one of the” and “coupling pressure”

In claim 15, line 17, --fracturing curves representing the-- has been inserted between “to one of the” and “coupling pressure”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the matching of a resonance frequency received by an acoustic sensor to one of a number of received curves (which are interpreted in light of the specification as separate curves on a plot or graph representing the respective data) to determine a stage of a fracturing process thereby validating the reliability of the data and based on this, determining a feature of a fracture in combination with the remainder of the limitations of the independent claims. 
US 20210054736 A1 details matching curves with frequency data but fails to disclose identifying a fracturing stage based on this and also fails to disclose the validation and feature determination steps in response to this and also fails to disclose receiving all the claimed curves.
Similar failings apply to US 20190310386 A1, US 10641090 B2, and the remainder of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/10/2022